Citation Nr: 1600335	
Decision Date: 01/06/16    Archive Date: 01/21/16	

DOCKET NO.  13-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for liver disease, claimed as Hepatitis C. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran, who was previously represented by private counsel, is at present unrepresented.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed Hepatitis C.  

In that regard, service treatment records disclose that, in June 1975, the Veteran was hospitalized with a four to six month history of dark urine.  At the time, it was felt that the Veteran had hepatocellular dysfunction.  Treatment was designed to assist the Veteran to overcome his infection, minimize liver damage, and facilitate regeneration and healing, assuring rest and adequate diet.  The pertinent diagnosis noted was hepatocellular dysfunction.  Significantly, an inservice Physical Profile, likewise dated in June 1975, showed a notation of "observation, medical hepatitis."  However, a service separation examination dated in March 1976 was essentially unremarkable, and no pertinent diagnosis was noted.  

The Board observes that, at the time of a VA examination in June 2010, it was noted that, while in service, the Veteran reportedly had presented for medical care following the discovery that his roommate had hepatitis.  Reportedly, at that time, the Veteran was admitted for treatment of what was described as hepatocellular dysfunction.  Noted at the time of VA examination was a diagnosis of Hepatitis C.  According to the examiner, he could not resolve the origin of the Veteran's Hepatitis C without resort to speculation.  This was the case because it was impossible to determine the form of hepatitis from which the Veteran suffered while in service.  Significantly, Hepatitis C was not known at that time.  Moreover, according to the Veteran, he had not received a vaccine for Hepatitis A or B from his private gastroenterologist before or during his treatment for Hepatitis C.  In that regard, laboratory studies indicated the Veteran had antibodies to both Hepatitis A and B, as well as Hepatitis C.  Under the circumstances, the examiner was unable to determine the form of hepatitis from which the Veteran suffered while in service.  

The Board observes that, in private medical records dated in June 2005, it was noted that the Veteran had been hospitalized for treatment of his liver pathology at Osceola Regional Hospital around or about April of 2005.  However, these records are not at this time a part of the Veteran's claims folder.  Moreover, in correspondence from the Social Security Administration dated in January 2014, it was noted that the Veteran was "entitled to monthly disability benefits."  Significantly, where VA has actual notice that the Veteran is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was the based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, and in light of the aforementioned, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran, with a request that he provide the full name and address for the aforementioned Osceola Regional Hospital from which he reportedly received treatment for liver disease around or about 2005.  Following receipt of that information, the AOJ should contact that medical facility, with a request that they provide copies of any and all records of treatment of the Veteran for the period in question.  All such information, once obtained, should be made a part of the Veterans Benefits Management System (VBMS) electronic file.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran should be informed of any such problem.

2.  The AOJ should then contact the Social Security Administration, with a request that they provide a copy of the decision concerning the Veteran's claim for Social Security disability benefits.  The medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veterans Benefits Management System electronic file.  Should such records prove unavailable, the AOJ should specifically so state.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2010, the date of the most recent VA examination on file, should then be obtained and incorporated in the VBMS electronic file.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.  

4.  If and only if the aforementioned development yields additional information relevant to the Veteran's claim for service connection for liver disease (including Hepatitis C), the Veteran should be afforded an additional VA examination, by an appropriate specialist, if deemed necessary, in order to more accurately determine the exact nature and etiology of his current Hepatitis C.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned examination, the examiner should offer an opinion as to whether any current, clinically-identified liver disease, to include, specifically, Hepatitis C, at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.  In addition, the examiner must specify in his 

report that the VBMS file, as well as the Veteran's Virtual VA electronic file, have been reviewed.

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in VBMS and Virtual VA, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  The AOJ should then readjudicate the Veteran's claim for service connection for liver disease, claimed as Hepatitis C.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplement Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in November 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, codified at 38 U.S.C.A §§ 5109B, 7112 (West 2014).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



